Opinion issued June 24, 2014.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00263-CR
                              NO. 01-14-00264-CR
                           ———————————
                          RENE FLORES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                  On Appeal from the 437th District Court
                           Bexar County, Texas
            Trial Court Case Nos. 2011CR7669W, 2011CR7670W



                          MEMORANDUM OPINION

      Appellant, Rene Flores, has filed motions to dismiss each of these appeals.

The motions are signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a).

We have not issued a decision in the appeals.
      Accordingly, we grant the motions and dismiss the appeals. See TEX. R. APP.

P. 43.2(f). We dismiss any other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Keyes, Sharp, and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2